             Case 2:18-mj-00417-BNW Document 34
                                             33 Filed 08/13/20
                                                      08/12/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE A. TANAKA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14655
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Robert Anthony Urioste

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                          Case No. 2:18-mj-0417-BNW

12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                             STATUS CHECK HEARING
13           v.
                                                                  (First Request1)
14   ROBERT ANTHONY URIOSTE,

15                  Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Katherine A. Tanaka, Assistant Federal Public Defender, counsel for Robert Anthony
21   Urioste, that the Status Check Hearing currently scheduled on August 13, 2020 at 1:30 p.m., be
22   vacated and continued to a date and time convenient to the Court, but no sooner than sixty (60)
23   days.
24
25
             1
26           This is the first filed, stipulated request for a continuance. The previous magistrate
     judge granted at least two continuances, based on requests from defense counsel, on prior
     occasions. See, e.g., ECF No. 17, 26.
           Case 2:18-mj-00417-BNW Document 34
                                           33 Filed 08/13/20
                                                    08/12/20 Page 2 of 3




 1          This Stipulation is entered into for the following reasons:
 2          1.     Defense counsel requests additional time to get in contact with defendant and to
 3   allow defendant to complete all court ordered conditions.
 4          2.     The defendant is not in custody.
 5          3.     The parties agree to the continuance.
 6          This is the first stipulated request for a continuance of the status check hearing.
 7          DATED this 12th day of August, 2020.
 8
 9    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
10
11    By /s/ Katherine A. Tanaka                       By /s/ Rachel Kent
      KATHERINE A. TANAKA                              RACHEL KENT
12    Assistant Federal Public Defender                Special Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
           Case 2:18-mj-00417-BNW Document 34
                                           33 Filed 08/13/20
                                                    08/12/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-mj-0417-BNW
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     ROBERT ANTHONY URIOSTE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the status check hearing currently scheduled for

11                                                                        10/22/2020
     Thursday, August 13, 2020, at 1:30 p.m. be vacated and continued to ________________ at the

12            1 30 __.m..
     hour of ___:___ p

13          DATED this ___          August
                       13 day of ______________, 2020.

14
15
                                                UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
